Title: From George Washington to John Sinclair, 6 November 1797
From: Washington, George
To: Sinclair, John



Sir,
Mount Vernon 6th Novr 1797.

Since I had the honor of writing you on the 15th of July, I have been favoured with your letter of the 13th of Feby introductory of Thos Macdonald Esqr., and your note of the 9th of June by Genl

Kosciusko; together with the Surveys, and papers accompanying both. For your goodness in sending them, I pray you to accept my best thanks; and that I may not be a burthensome member of the Board, I enclose a small Bill of Exchange to be deposited in the hands of your Bookseller, to defray the cost of the several copies of your works which may be forwarded to me. When this is expended, I will make another deposit, for the same purpose.
As neither of the notes, the receipt of which is acknowledged above—nor any other, has intimated in the most distant manner that my letters of the 10th and 11th of December (the latter a private one) had ever reached your hands, I now do, as well for the purpose of evincing that I was not inattentive to your request, as to give information which may yet (though late) be useful, forward a duplicate of the private letter, from a Press copy taken at the time, and of my last also, of the 15th of July; being more disposed to trouble you with a repetition of the sentiments then expressed, than to lay under the suspicion of inattention to yr commds.
I can now, with more certainty than on the 15th of July, inform you that lands have fallen in price; ascribable to two causes, the shocking depredations committed on our Commerce (within the last Six or eight months by the French) and the reduction in price of our produce. Both contributing to render Cash a scarce, and of course a valuable article.
Our Crops of Grain are, in places, tolerable; but upon the whole, below mediocrity in quantity, whilst the grain is fine. This also, that is the shortness of the Crop, will assist in reducing the price of Lands still lower.
An eight years absence from home (except occasional short visits to it) has thrown my buildings, and other matters of private concern, into so much disorder, that at no period of my life have I ever been more engaged than in the last six or eight months to repair, & bring them into tune again. This has prevented me from looking into the Agricultural Surveys of the Counties of England & Scotland with the attention I propose to do the ensuing Winter: I shall certainly be very desirous of having a compleat sett of them, and if any are missing will apply accordingly; as it is my intention to have them classed, & bound, neatly. With great pleasure I receivd a visit from Mr Macdonald a few days ago, who fully answers the character given of him, as a polite & sensible man. With great

respect, & the highest esteem & regard, I have the honor to be—Sir, Your Most Obedt and obliged Hble Servt

Go: Washington

